Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered October 4, 2000, convicting defendant, after a jury trial, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The trial court properly admitted, on the issue of intent, testimony indicating that defendant may have previously committed similar acts (see People v Alvino, 71 NY2d 233, 245; People v McNair, 167 AD2d 205, lv denied 77 NY2d 909). Contrary to defendant’s assertion, defendant’s intent was a contested issue. Furthermore, the court’s thorough limiting instructions, which the jury is presumed to have followed (see People v Davis, 58 NY2d 1102, 1104), were sufficient to prevent any prejudice. Concur — Tom, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.